 1   HILLIS CLARK MARTIN & PETERSON P.S.                                        Honorable Timothy W. Dore
     999 Third Avenue, Suite 4600                                                     Chapter 7 Proceeding
 2   Seattle, Washington 98104
     Telephone: (206) 623-1745
 3   Facsimile: (206) 623-7789
 4   Attorneys for Wapato Point Management
     Company, Inc.
 5

 6

 7

 8                              UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF WASHINGTON
 9

10

11   In re:
                                                             Case No. 19-10026-TWD
12   EL-LO-WEE CONDOMINIUM
     ASSOCIATION,                                            LIMITED RESPONSE TO TRUSTEE’S
13                                                           MOTION FOR AN ORDER REJECTING
                              Debtor.                        EXECUTORY CONTRACTS
14

15

16            Wapato Point Management Company, Inc. (“WPMC”), by and through undersigned

17   counsel, responds to the Chapter 7 Trustee’s Motion for an Order Rejecting Executory

18   Contracts (“Motion”) as follows:

19            1.     With respect to the purported sublease of real property between the Debtor and

20   Wapato Point Development Company, Ltd. (“WPDC”), WPMC notes only that, to the best of

21   WPMC’s knowledge, neither the purported sublease nor WPDC exists.

22            2.     With respect to the management agreement between the Debtor and WPMC,

23   WPMC does not object to rejection, provided that any order authorizing such rejection is

24   without prejudice to WPMC’s right to assert any claim relating to services provided by

25   WPMC to the Debtor and/or Trustee, whether such claim is entitled to administrative priority

26   or otherwise.


      Response to Trustee’s Motion for an Order Rejecting Executory       HILLIS CLARK MARTIN & PETERSON   P.S.
      Contracts - 1 of 2                                                  999 Third Avenue, Suite 4600
                                                                          Seattle, Washington 98104
                                                                          Telephone: (206) 623-1745
                                                                          Facsimile: (206) 623-7789

     Case 19-10026-TWD            Doc 17       Filed 01/24/19         Ent. 01/24/19 16:01:48   Pg. 1 of 2
 1                  DATED this 24th day of January, 2019.
 2                                                HILLIS CLARK MARTIN & PETERSON P.S.
 3

 4
                                                  By /s/Joshua A. Rataezyk
 5                                                    Joshua A. Rataezyk, WSBA #33046
                                                  Attorneys for Wapato Point Management Company,
 6                                                Inc..
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     Response to Trustee’s Motion for an Order Rejecting Executory       HILLIS CLARK MARTIN & PETERSON P.S.
     Contracts - 2                                                       999 Third Avenue, Suite 4600
                                                                         Seattle, Washington 98104
                                                                         Telephone: (206) 623-1745
                                                                         Facsimile: (206) 623-7789

     Case 19-10026-TWD           Doc 17       Filed 01/24/19         Ent. 01/24/19 16:01:48         Pg. 2 of 2
